ALD-090                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-4258
                                       ___________

                            IN RE: JOEL DIAZ-HINIRIO,
                                                   Petitioner
                       ____________________________________

                           On a Petition for Writ of Mandamus
                       from the District Court of the Virgin Islands
                     (Related to D.V.I. Crim. No. 3-11-cr-00035-002)
                       ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  January 5, 2017
              Before: MCKEE, JORDAN and RESTREPO, Circuit Judges


                            (Opinion filed: February 13, 2017)
                                        _________

                                        OPINION *
                                        _________

PER CURIAM

       Joel Diaz-Hinirio pleaded guilty to federal drug and firearms offenses, but he

preserved his ability to appeal the District Court’s order denying in part his motions to

suppress. Diaz-Hinirio appealed that ruling at C.A. No. 13-3198. In that appeal, we



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
remanded for the District Court to “state its essential findings on the record” as required

by Rule 12(d) of the Federal Rules of Criminal Procedure.

       Diaz-Hinirio has filed a petition for a writ of mandamus directing the District

Court to comply with our mandate. On December 10, 2016, however, the District Court

issued a detailed 59-page opinion explaining its reasons for denying in part Diaz-

Hinirio’s motions to suppress. (ECF No. 237.) Thus, Diaz-Hinirio’s petition is moot,

and we will dismiss it on that basis.




                                             2